DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-4 and 6-18 are pending and under examination.
Terminal Disclaimer
The terminal disclaimer filed on 8/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,766,170 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 16-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by El-Siblani et al. (US 2011/0089610), hereinafter El-Siblani. 
Regarding claims 16-18, El-Siblani discloses a method for making an object comprising steps of (a) putting a material shaping assembly (Fig. 21) (“solidification substrate”) in a mode in which the orientation of a member (226a) is adjustable (par. 0130-0134) which by “opening a fastener” (305, 307); (b) contacting the material shaping assembly with a guide while in the mode in which the orientation of the material shaping member is adjustable, and (c) moving the assembly into parallel (claim 17) contact with a wall of the vessel as to shape the layer of material (Fig. 24 shows the arrangement without the substrate or “wall” as shown in Fig. 27A as the “vessel” can be the bottom surface shown in the drawings, as in claim 18). 
The claims have been amended to include a step of “operating a fastener to put the material shaping assembly in a mode in which the orientation of the material shaping member is fixed” but this is viewed broadly as when the springs are held in a given configuration (see Figs. 21-24 showing fixed configurations of the apparatus). 
These claims would likewise be allowable if claim 16 is rewritten to depend from claim 1 as claim 1 defines the material shaping assembly and fastener structurally. 
Allowable Subject Matter
Claims 1-4 and 6-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 1, claim 1 was amended in accordance with the previous office action and now includes the subject matter of claim 5 and as such, it is allowed. Claims 2-4 and 6-15 are also allowed as dependent from claim 1. 
It is noted that claims 16-18 would also be allowed if amended to depend from claim 1 using language such as “A method . . . using the device of claim 1” as to include each and every limitation of claim 1, which is allowed as noted above. 
Such an amendment would likely be given favorable consideration if submitted as an After Final response as this Office Action was required to be sent out before an interview could be scheduled to discuss this issue. 
Response to Arguments
Applicant's arguments filed 8/10/2022 have been fully considered but they are not persuasive with respect to claims 16-18 only. 
Although the method claims recite similar features as noted by Applicant (p. 5, Remarks), “a fastener” is not structurally defined in the claims as it is in the device claim, and so the above rejection is considered to address the claims as amended under BRI. 
Since claim 1 has all of the structural limitations that were determined to be allowable as outlined above, claims 16-18 would also be allowable if amended in accordance with the suggestion above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742